PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/074,000
Filing Date: 30 Jul 2018
Appellant(s): Bremseth, David, L.



__________________
Braden Katterheinrich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 08/10/2020 from which the appeal is taken have been modified by the advisory action dated 11/24/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Note: the grounds of rejection have been modified solely to reflect appellant’s 11/09/2020 after-final amendment in which the subject matter of claim 2 was incorporated into claim 1. Specifically, in response to the amendment, the 102 rejection of claims 1, 6, 9, 11-14 and 18-19 as being anticipated by Anderson (par. 7 of the 08/10/2020 Office action), the 103 rejection of claim 10 as being unpatentable over Anderson (par. 9), and the 103 rejection of claims 2, 4, 5, 16 and 20 as being unpatentable over Anderson in view of Lynn (par. 10) have been combined into a single 103 rejection of claims 1, 4-6, 9-14, 16 and 18-20 as being unpatentable over Anderson in view of Lynn. Similarly, the 103 rejections of claims 7, 8, 15 and 17 as being unpatentable over Anderson in view of Dickens, Hoyer, Larsson, and Baravelle, respectively (pars. 11-14), have been correspondingly modified to reflect that these claims are unpatentable over Anderson in view of Lynn, as applied to claim 1, and further in view of Dickens, Hoyer, Larsson, and Baravelle, respectively. No changes to the substance of the rejections themselves have been made.
(2) Response to Argument
st par. of the continuation sheet thereof), the appeal brief makes no mention of it.
Appellant further argues regarding claim 8 that that it would not be obvious to modify the support member of Anderson with a flat surface facing a vehicle roof, because Anderson’s device (regardless of whether or not modified by Hoyer) does not have a roof-facing surface. This argument is not persuasive, as it is beyond the scope of 
Appellant still further argues regarding claim 9 that Anderson’s gripping fingers are not necessarily a slip-resistant material. This is not persuasive. The term “slip-resistant”, as broadly claimed, simply fails to define over the reference’s explicit teaching of a secure gripping structure. Even if the fingers were only capable of gripping by pure force, as suggested by applicant, they would still be a slip-resistant material, at least to some extent, because nothing in the claim language sets forth any indication of the degree of effectiveness of the “slip-resistant material”.
Similarly, appellant argues regarding claim 10 that even though rubber was used elsewhere in the reference as a slip-resistant material, it would not be obvious to use rubber for the door member since the reference intentionally did not use rubber for the 
Appellant yet further argues regarding claim 16 that it is not clear why one would incorporate the sleeve of Lynn into the device of Anderson. However, the rejection indicated that although Anderson alone may show the roof member forming a sleeve surrounding the support member, the reference is inconclusive. The rejection incorporates Lynn’s sleeve to show that the use of a sleeve is well known in the art and would have been a mere design expediency to incorporate in the apparatus of Anderson (if not already present).








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/James Keenan/
Primary Examiner
Art Unit 3652


Conferees:
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

6/07/21